Citation Nr: 0840846	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material has been submitted by the 
veteran sufficient to reopen the previously denied claim of 
entitlement to service connection for urinary problems, to 
include as secondary to service-connected degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty for the period from 
February 1990 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.  The veteran requested a 
hearing before a member of the Board on her September 2007 VA 
Form 9; however, she withdrew her request for a hearing in 
October 2007.  

The issue of entitlement to service connection for urinary 
problems secondary to degenerative disc disease of the 
lumbosacral spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2002 RO rating decision denied the veteran's 
claim of entitlement to service connection for urinary 
problems, to include as secondary to service-connected 
degenerative disc disease of the lumbosacral spine; the 
veteran did not appeal this April 2002 rating decision.

2.  Evidence associated with the claims file after the last 
final denial in April 2002 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for urinary problems.




CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for urinary 
problems, to include as secondary to degenerative disc 
disease of the lumbosacral spine, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) held in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

For purposes of evaluating the veteran's request to reopen 
her claim for service connection for urinary problems, to 
include as secondary to degenerative disc disease of the 
lumbosacral spine, the Board notes that a lengthy discussion 
of VCAA notice is unnecessary as the Board is reopening this 
claim.  Nevertheless, the Board observes that the veteran was 
provided appropriate VCAA notice regarding what constitutes 
"new and material evidence," notice regarding what the 
evidence must show to reopen her previously denied claim, and 
VCAA notice regarding the underlying service connection 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Analysis

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen her claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2008), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for urinary problems, to include as secondary to 
degenerative disc disease of the lumbosacral spine, by an 
April 2002 rating decision.  The claim was denied on the 
basis that the veteran had not provided evidence sufficient 
to demonstrate that her urinary problems were related to her 
service-connected spine disability or, alternatively, her 
military service.  At such time, the evidence of record 
consisted of statements from the veteran, her service medical 
records, a February 2002 VA examination report, and a July 
1998 treatment report from Dr. M. Jackson.  

In August 2005 the veteran filed to reopen her claim for 
entitlement to service connection for urinary problems.  A 
January 2006 RO rating decision denied the veteran's 
application to reopen due to lack of new and material 
evidence.  The veteran was again notified of her appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the April 2002 rating decision includes more 
statements from the veteran, VA treatment records dated 
November 1994 to August 2007, treatment records from Drs. 
Serey and Ellis, and an August 2005 VA examination report.

Pertinent to the veteran's request to reopen her previously 
denied claim is the report of the August 2005 VA examination.  
In the medical history section of the examination report, the 
VA examiner noted that the veteran reported weekly urinary 
incontinence.  Immediately thereafter, the worksheet states, 
"is etiology of these complaints unrelated to claimed 
disability?"  The response noted by the VA examiner is 
"no."  The Board notes that it is unclear as to whether the 
examiner's response is part of the medical history reported 
by the veteran or whether it is the examiner's opinion 
regarding the etiology of the examination.  Given this 
uncertainty, the Board will resolve reasonable doubt in the 
veteran's favor and hold it to be an etiological opinion for 
the purposes of reopening her claim.  As an opinion, this 
statement pertains directly to the reasons for the previous 
denial.  Thus, it is material, and the veteran's claim for 
service connection for urinary problems must be reopened for 
full review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for urinary problems 
secondary to degenerative disc disease of the lumbosacral 
spine is reopened.


REMAND

As discussed above, the August 2005 VA examiner indicated 
"no" in response to a statement regarding whether the 
veteran's urinary incontinence is unrelated to her service-
connected back disability.  It is unclear as to whether such 
response is part of the medical history reported by the 
veteran or whether it is the examiner's opinion regarding the 
etiology of the examination.  Under the circumstances, 
therefore, the Board finds that a remand is necessary with 
respect to the underlying claim of service connection for 
urinary problems to obtain a new VA examination with 
etiological opinion.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).  

Turning to the veteran's increased rating claim, the Board 
finds that a remand is necessary to obtain a new examination,  
In this regard, although the veteran was afforded a VA 
examination to evaluate the severity of her lumbar spine 
disability in August 2005, the examiner failed to address 
whether her intervertebral disc syndrome is manifested by any 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  In addition, the examiner noted that the 
veteran's claims file was not available for review.  The 
Court has held that the requirement for evaluation of the 
complete medical history of the veteran's condition operated 
to protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the claimed 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2008).

As a final note, the Board observes that the Court's recent 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
applies to the veteran's increased rating claim.  
Specifically, the Court held that, for an increased 
compensation claim, section 5103(a) requires first element 
notice which notifies the claimant: (1) that he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life; (2) that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (3) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain), such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Furthermore, (4) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.  

The record reflects that the veteran has not yet been 
provided notice which satisfies elements (1) and (4) as 
described above.  As such, this notice should be provided 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding her claim for an 
increased rating for degenerative disc 
disease of the lumbosacral spine.  Such 
letter should specifically (i) advise the 
veteran that she must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of her service-
connected disability and the effect that 
worsening has on her employment and daily 
life, and (ii) apprise the veteran of the 
content of the diagnostic code under which 
she is rated (Diagnostic Code 5243).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives 
and any records received have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
to determine the current severity of her 
service-connected degenerative disc 
disease of the lumbosacral spine.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that a review of the 
record was completed.  All indicated tests 
should be performed and the findings 
reported in detail.  A complete rationale 
for all opinions should be provided.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

(b) The examiner should specifically 
comment on whether there is any evidence 
of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

(c) The examiner should also comment on 
the frequency and duration of any 
incapacitating episodes due to the 
veteran's degenerative disc disease of the 
lumbosacral spine.  An incapacitating 
episode is defined as period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires physician-
prescribed bed rest and treatment by a 
physician.

(d) After considering the veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the veteran's lumbosacral spine 
disability, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should expressly differentiate any 
impairment caused by a disorder other than 
the veteran's service-connected 
lumbosacral spine disability, offering an 
opinion/explanation as to why such 
impairment is not associated with this 
disability.  The examiner should 
specifically provide an opinion as to 
whether the veteran's urinary 
problems/incontinence are less likely than 
not (less than 50 percent probability), as 
likely as not (50-50 probability), or more 
likely than not (more than 50 percent 
probability), proximately due to or 
aggravated by the veteran's service-
connected degenerative disc disease of the 
lumbosacral spine.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


